IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT LELLOCK,                             : No. 22 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ALLEGHENY COUNTY COURT OF                   :
COMMON PLEAS,                               :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the “Amended Petition for Writ of Mandamus” is DENIED.